Case 9:19-cv-81246-RS Document 1 Entered on FLSD Docket 09/09/2019 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                           CASE NO:


 JASON TIMOTHY ROONEY,

                Plaintiff,
                                                            JURY TRIAL DEMANDED
        v.

 EAST COAST MECHANICAL, INC., a Florida for-profit
 corporation,

              Defendants.
 _________________________________________/

                                COMPLAINT FOR DAMAGES

        Plaintiff, JASON TIMOTHY ROONEY, (“ROONEY”) by and through his undersigned

 attorney, files this, his Complaint for Damages against Defendants, EAST COAST

 MECHAICAL, INC., a Florida for-profit corporation, (hereinafter “ECM”), and states as

 follows:

                                       INTRODUCTION

       1.    This is an action to recover unpaid overtime wage compensation under the Fair

Labor Standards Act, as amended, 29 U.S.C. § 201 et. seq, (hereinafter “FLSA”).

                                      JURISDICTION

       2.    This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b) and

28 U.S.C. §1331. At all times pertinent to this Complaint, the corporate Defendant, ECM was an

enterprise engaged in interstate commerce. At all times pertinent to this Complaint, the corporate
Case 9:19-cv-81246-RS Document 1 Entered on FLSD Docket 09/09/2019 Page 2 of 7



Defendant regularly owned and operated a business engaged in commerce or in the production of

goods for commerce as defined in §3(r) and 3(s) of the FLSA, 29 U.S.C. §203(r) and 203(s).

       3.   Defendant, ECM operated a plumbing, heating, and air conditioning repair business.

Plaintiff’s work involved handling on a regular and recurrent basis “goods” or “materials,” as

defined by the FLSA, which were used commercially in Defendant’s business, and moved in

interstate commerce. As part of his employment, the Plaintiff handled plumbing supplies, air

conditioners, pipes, wires, and a multitude of other materials that were manufactured outside the

State of Florida.

       4.   Besides the Plaintiff, the Defendant had at least ten (10) other employees handling on

a regular and recurrent basis, “goods” or “materials,” as defined by the FLSA, which were used

commercially in Defendant’s business, and moved in interstate commerce.                 This included

plumbing supplies, air conditioners, pipes, wires, and a multitude of other materials that were

manufactured outside the State of Florida.

       5.   Upon information and belief, during the relevant time period, the Defendant had an

annual gross volume of sales made or business done of not less than $500,000.00.

       6.   The Defendant is subject to the jurisdiction of this Court because it engages in

substantial and not isolated activity within the Southern District of Florida.

       7.   The Defendant is also subject to the jurisdiction of this Court because it operates,

conducts, engages in, and/or carries on business in the Southern District of Florida.

                                              VENUE

       8.   The venue of this Court over this controversy is based upon the following:
Case 9:19-cv-81246-RS Document 1 Entered on FLSD Docket 09/09/2019 Page 3 of 7



               a.     The unlawful employment practices alleged below occurred and/or were

                      committed in the Southern District of Florida

                      and,

               b.     Defendants were and continue to be a corporation doing business within

                      this judicial district.

                                                PARTIES

      9.   At all times material hereto, Plaintiff, ROONEY was an “employee” of the

Defendants within the meaning of the FLSA.

      10. At all times material hereto, corporate Defendant, ECM was conducting business in

Boynton Beach, Palm Beach County, Florida, with its principal place of business in that city.

      11. At all times material hereto, Defendant, ECM was the employer of Plaintiff,

ROONEY.

      12. At all times material hereto, Defendant was and continues to be an “employee” within

the meaning of the FLSA.

      13. At all times material hereto, Defendant knowingly and willfully failed to pay Plaintiff,

ROONEY his lawfully earned wages in conformance with the FLSA.

      14. Defendant committed a willful, malicious and unlawful violation of the FLSA and,

therefore, is liable for monetary damages.

      15. At all times material hereto, corporate Defendant, ECM was an “enterprise” engaged

in commerce” within the meaning of the FLSA.

      16. At all times material hereto, the work performed by Plaintiff, ROONEY was directly

essential to the business performed by Defendant, ECM.
Case 9:19-cv-81246-RS Document 1 Entered on FLSD Docket 09/09/2019 Page 4 of 7



       17. Plaintiff, ROONEY has fulfilled all conditions precedent to the institution of this

action and/or such conditions have been waived.

                                    STATEMENT OF FACTS

       18. On or about April 4, 2019, Plaintiff, ROONEY was hired by the Defendants as a

heating and air conditioning repairman at the Defendant’s plumbing, heating, and air

conditioning repair business. His employment ended in or about July 8, 2019.

       19. Plaintiff, ROONEY was paid an hourly rate of $27.00 per hour, and sometimes

commissions. The commissions were not figured into the calculations of Plaintiff’s overtime

pay.

       20. The Defendants also automatically deducted hours from the Plaintiff’s work time for

meal breaks that the Plaintiff was unable to fully utilize or take.

       21. Defendant knowingly and willfully operated its business with a policy of not paying

wages in conformance with the applicable law, to the Plaintiff.

       22. Plaintiff has retained Bober & Bober, P.A. to represent him in this litigation and has

agreed to pay the firm a reasonable fee for its services.

                                   STATEMENT OF CLAIM:

                                              COUNT I

                  VIOLATION OF 29 U.S.C. § 207 (UNPAID OVERTIME)

       23. Plaintiff, ROONEY repeats and realleges Paragraphs 1 through 22 as if fully set forth

herein.
Case 9:19-cv-81246-RS Document 1 Entered on FLSD Docket 09/09/2019 Page 5 of 7



       24. Plaintiff, ROONEY’s employment with the Defendant was to consist of a normal

work week for which he should have received time and one-half for his hours worked in excess

of the maximum hours provided for in the FLSA.

       25. The Defendant, ECM failed to pay Plaintiff, ROONEY for all hours he actually

worked by, among other things, making deductions for meal breaks which he did not have time

to actually take.

       26. During Plaintiff’s employment, Plaintiff worked hours in excess of forty (40) per

week for which he was not compensated at the statutory rate of time and one-half for all of his

hours. Plaintiff, ROONEY was entitled to be paid at the rate of time and one-half for all his

hours worked in excess of the maximum hours provided for in the FLSA.

       27. Records, if any, concerning the number of hours worked by Plaintiff and the actual

compensation paid to Plaintiff are in the possession and custody of the Defendant. Plaintiff,

ROONEY intends to obtain these records by appropriate discovery proceedings to be taken

promptly in this case and, if necessary, he will then seek leave of Court to amend his Complaint

for Damages to set forth the precise amount due him.

       28. Defendant knew of and/or showed a willful disregard for the provisions of the FLSA

as evidenced by its failure to compensate Plaintiff, ROONEY at the statutory rate of time and

one-half for all the hours he worked in excess of forty (40) hours per week when it knew or

should have known such was due.

       29. Defendant failed to properly disclose or apprise Plaintiff, ROONEY of his rights

under the FLSA.
Case 9:19-cv-81246-RS Document 1 Entered on FLSD Docket 09/09/2019 Page 6 of 7



       30. As a direct and proximate result of Defendant’s willful disregard of the FLSA,

Plaintiff, ROONEY is entitled to liquidated damages pursuant to the FLSA.

       31. Due to the willful and unlawful actions of the Defendant, Plaintiff, ROONEY has

suffered damages in the amount not presently ascertainable of unpaid overtime wages, plus an

equal amount as liquidated damages.

       32. Plaintiff is entitled to an award of his reasonable attorney’s fees and costs pursuant to

29 U.S.C. § 216(b).

        WHEREFORE, Plaintiff, ROONEY respectfully requests that judgment be entered in his

 favor against the Defendant:

        a.      Declaring that the Defendant violated the overtime provisions of 29

                U.S.C. § 207;

        b.      Awarding Plaintiff overtime compensation in the amount calculated;

        c.      Awarding Plaintiff liquidated damages in the amount calculated;

        d.      Awarding Plaintiff reasonable attorney’s fees and costs and expenses of

                this litigation pursuant to 29 U.S.C. § 216(b);

        e.      Awarding Plaintiff post-judgment interest; and

        f.      Ordering any other and further relief this Court deems to be just and

                proper.

                                          JURY DEMAND

        Plaintiff demands trial by jury on all issues so triable as of right by jury.

 DATED: September 9, 2018.
Case 9:19-cv-81246-RS Document 1 Entered on FLSD Docket 09/09/2019 Page 7 of 7



                                    Respectfully submitted,

                                    BOBER & BOBER, P.A.
                                    Attorneys for Plaintiff
                                    2699 Stirling Road, Suite-A304
                                    Hollywood, FL 33312
                                    Phone: (954) 922-2298
                                    Fax: (954) 922-5455
                                    peter@boberlaw.com
                                    samara@boberlaw.com

                                    By: s/. Peter Bober
                                            PETER BOBER
                                            FBN: 0122955
                                            SAMARA BOBER
                                            FBN: 0156248
